DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-5 and 7-20 in the reply filed on November 16 2020 is acknowledged.  The traversal is on the ground(s) that “…specifically, as set forth in 37 C.F.R. § 1.146, a reasonable number of species are permitted in a single application. The present application contains two species, which should be considered to be a reasonable number of species. Further, examination of both species together in one application would not place an undue burden on the Examiner. It is respectfully submitted that the Examiner's Election of Species Requirement is improper in view of the fact that a reasonable number of species are set forth in the present application, and such is permitted by Rule 146…”. 
 This is not found persuasive because two species that are mutual exclusive cannot be claimed in the same inventive concept and there can be a generic claim wherein the multiple dependent claims are mutual exclusive and must be examined separately.  For example claim 5 teaches oxidizing an outer portion of the dielectric material, while claim 6 teaches nitriding an outer portion of the dielectric material with a first RF power. In the claim invention the steps teaches either oxidizing or nitriding an outer portion of the dielectric material which are two completely different step and should be examined separately. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0001441 A1) in view of  Xu (US 2019/0214502 A1). 
	Regarding claim 1, Kim teaches in Figures (1-4A) and related text e.g. a method for forming a semiconductor device structure (Fig.1A), comprising: forming a fin structure over a 
	Kim teaches the substrate can be Fin but does not explicitly show the fin structure and forming a fin structure over a substrate. 
	However, Xu teaches forming nano-sheets on a fin structure, semiconductor layers (114; Fig.6A; Para. 0069), formed on a fin (106; Fig.6A). 	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to recognize the nano-wires formed in the device of Kim can be fin as taught by Xu since it is well known in the art to form a fin made of nano-wires and Kim teaches the nano-wires can be used to from a fin for the purpose of forming a tri-gate device. 
	Regarding claim 2, Kim teaches wherein a second portion of the dielectric material remains untreated after treating the first portion of the dielectric material (326 remains untreated as 328 first portion are treated), and the second portion of the dielectric material is closer to the 
	Regarding claim 3, Kim teaches in Figures (1-4A) and related text e.g. a method an etching selectivity exists between the first portion and the second portion of the dielectric material during the etching of the first portion of the dielectric material, and the second portion of the dielectric material remains as an inner spacer layer after etching the first portion of the dielectric material (326 can be kept to form internal spacers 302; Para. 0057).
	Regarding claim 4, Kim teaches in Figures (1-4A) and related text e.g. a treating the first portion of the dielectric material comprises a remote plasma process (plasma treatment; Para. 0055).
	Regarding claim 7, Kim teaches in Figures (1-4A) and related text e.g. a first portion of the dielectric material comprises a dry chemical etching process (Para. 0055). 
Regarding claim 8, Kim teaches (Figs. 1-4) a method for forming a semiconductor device structure, comprising: forming a fin structure over a substrate(different than claimed invention, the device can be FIN with a fin surface 104; Fig.1A and 3A; Para. 0030), wherein the fin structure comprises first semiconductor layers (320; Fig.3A; Para.0033)  and second semiconductor layers alternately stacked (306; Fig.3A; Para. 0033); forming a dummy gate structure (322; Fig.3A; Para. 0051) over the fin structure (104 or 304); forming a gate spacer layer along a sidewall of the dummy gate structure (310; Fig.3A); removing the dummy gate structure (322; Fig.3B; Para. 0052); removing the first semiconductor layers of the fin structure to form first gaps (320 removed in Fig.3B); forming a dielectric material (326; Fig.3C) to fill the first gaps (gaps formed in Fig.3B) and surround the second semiconductor layers (306); treating a portion of the dielectric material ( 328; Fig.3D; Para.0055); etching the portion of the dielectric 
Kim teaches the substrate can be Fin but does not explicitly show the fin structure and forming a fin structure over a substrate. 
	However, Xu teaches forming nano-sheets on a fin structure, semiconductor layers (114; Fig.6A; Para. 0069), formed on a fin (106; Fig.6A). 	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to recognize the nano-wires formed in the device of Kim can be fin as taught by Xu since it is well known in the art to form a fin made of nano-wires and Kim teaches the nano-wires can be used to from a fin for the purpose of forming a tri-gate device.
Regarding claim 9, Kim teaches (Figs. 1-4) related text e.g. a method for forming the first gaps laterally extend below the gate spacer layer (gap extends below the spacer). 
Regarding claim 10, Kim teaches (Figs. 1-4) related text e.g. a remaining portion of the dielectric material is formed below the gate spacer layer after etching the portion of the dielectric material, and the gate spacer layer laterally extends beyond an edge of the remaining portion of the dielectric material.
Regarding claims 12 and 13, Kim teaches (Figs. 1-4) related text e.g. a treating the portion of the dielectric material comprises: oxidizing or nitriding an outer portion of the dielectric material, wherein the dielectric material is oxidized or nitridized until the outer portion of the dielectric material contacts the second semiconductor layers, and further comprises: 

Regarding claim 14, Kim teaches (Figs. 1-4) related text e.g. a etching the portion of the dielectric material comprises a plasma-free etching process (Para. 0056; wet or dry etch).

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0001441 A1) in view of  Xu (US 2019/0214502 A1), further in view of  Kim et al. (US 2016/0141381 A1; hereinafter “Kim2”). 
Kim as modified by Xu does not teach the gate spacer layer has a first carbon concentration and the dielectric material has a second carbon concentration that is lower than the first carbon concentration.
However, Kim2 teaches the gate spacer layer has a first carbon concentration and the dielectric material has a second carbon concentration that is lower than the first carbon concentration (carbon concentration of the spacers and a dielectric layer has different carbon concentration; Para. 0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to have a first carbon concentration and the dielectric material has a second carbon concentration that is lower than the first carbon concentration in the device of Kim and Xu as taught by Kim2 since has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07.
Regarding claim 15,  Kim as modified by Xu a ratio of an etching rate of the portion of the dielectric material to an etching rate of the gate of the spacer layer is in arrange from 5 to 100. 
	Kim2 teaches the gate spacer layer has a first carbon concentration and the dielectric material has a second carbon concentration that is lower than the first carbon concentration (carbon concentration of the spacers and a dielectric layer has different carbon concentration; Para. 0008).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to have an etching rate of the gate of the spacer layer is in arrange from 5 to 100 in the device of Kim as modified by Xu as taught by Kim2 since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07.
Allowable Subject Matter
Claims 16-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:
“… forming a dielectric material having a first carbon concentration to surround the second semiconductor layers; treating the dielectric material so that a treated portion of the dielectric material has a second carbon concentration that is less than the first carbon concentration…” with the rest of the limitations of claim 16. 
  Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOUNIR S AMER/Primary Examiner, Art Unit 2894